Concurring Opinion.
Jordan, J.
I concur in much of the reasoning of the principal opinion of the court, and in the conclu*549sion reached that the judgment below must be reversed. I also concur in the holding that the act of 1893, under the decision of this court in Parker v. State, ex rel., 133 Ind. 178, is unconstitutional and therefore void. I am of the opinion that the formation of double districts should be condemned, and ought never to be resorted to by the legislature in the enactment of an apportionment statute, unless, in the sound discretion of that body, in some particular instance, on account of the situation of some counties, and their voting population, it may become absolutely necessary to do so, in order to attain that equality of representation required by the organic law of the State. Or, in other words, I am not prepared to declare a “hard and fast rule” upon this question from which the legislature can in no event depart.
Filed January 30, 1896.